                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION


JUSTIN BURNS                                                                          PLAINTIFF
ADC #146885

v.                                No: 5:19-cv-00143 JM-PSH


WASHINGTON, et al.                                                                DEFENDANTS


                                             ORDER

       The Court has reviewed the Findings and Partial Recommendation submitted by United

States Magistrate Judge Patricia S. Harris on July 3, 2019. No objections have been filed. After

careful consideration, the Court concludes that the Findings and Partial Recommendation should

be, and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that Burns’ equal protection claims be dismissed without

prejudice for failure to state a claim upon which relief may be granted.

       DATED this 18th day of July, 2019.

                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
